Citation Nr: 1203478	
Decision Date: 01/31/12    Archive Date: 02/07/12

DOCKET NO.  10-07 808	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for degenerative arthritis and degenerative disc disease of the lumbar spine.

2.  Entitlement to an initial rating in excess of 20 percent for degenerative arthritis and degenerative disc disease of the cervical spine.

3.  Entitlement to an initial rating in excess of 10 percent for degenerative arthritis of the right shoulder.

4.  Entitlement to an initial rating in excess of 10 percent for degenerative arthritis of the left shoulder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

F. Yankey, Counsel


INTRODUCTION

The Veteran served on active duty from September 1982 to September 1993 and from June 1998 to May 2009.  This case comes before the Board of Veterans' Appeals (Board) on appeal of a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.

The Veteran testified before the undersigned at a July 2011 Travel Board hearing.  The hearing transcript is of record.  The Veteran submitted additional medical evidence at the hearing, which has not yet been considered by the RO.  However, the Veteran waived initial RO consideration of that evidence.  Furthermore, the evidence is duplicative of evidence previously considered by the originating agency.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The law provides that the VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires the VA to assist a claimant in obtaining that evidence. 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  Such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  

In this case, the Veteran was afforded a VA examination in July 2009 in connection with his claims for service connection.  The examiner noted the Veteran's complaints of flare-ups of lumbar and cervical spinal pain, and his reports 90 percent decreased endurance due to pain, during flare-ups.  On physical examination, the examiner noted that there was objective evidence of pain during active motion of the lumbar and cervical spine, and objective evidence of pain following repetitive motion of the lumbar and cervical spine.  He also noted that there were no additional limitations after three repetitions of range of motion in either the lumbar or cervical spine.  However, he did not provide an opinion as to the range of motion during flare ups, or specifically address whether there was any excess fatigability, incoordination, or weakness following repetitive motion.  

Likewise, the examiner noted that there was objective evidence of pain during active motion of the right and left shoulders, and objective evidence of pain following repetitive motion of the right and left shoulders.  He also noted that there were no additional limitations after three repetitions of range of motion in the right or left shoulder.  However, he did not provide an opinion as to the range of motion during flare ups, or specifically address whether there was any excess fatigability, incoordination, or weakness following repetitive motion.  

Painful motion can equate to limitation of motion.  Smallwood v. Brown, 10 Vet. App. 93, 98-99 (1997); Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).  Furthermore, in evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  

VA regulations provide that, where an examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes.  38 C.F.R. § 4.2 (2011); see 38 C.F.R. § 19.9 (201).  The Board finds that the July 2009 examiner's findings do not provide sufficient detail to determine whether the Veteran's experiences additional functional limitations due to his lumbar spine, cervical spine, right shoulder or left shoulder disabilities.

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Based on the foregoing, the Board finds that additional VA examinations are necessary to ascertain the current severity and manifestations of the Veteran's service-connected lumbar spine, cervical spine, right shoulder and left shoulder disabilities.

The Board also notes that private treatment records show that the Veteran underwent cervical spine surgery in May 2010.  The records indicate that the Veteran complained of neck and shoulder pain, and reported that he had attempted activity modifications, physical therapy and epidural steroid injections, without sufficient relief.  See May 2010 treatment records from Intermountain Spine and Orthopaedics.  Furthermore, during his July 2011 Travel Board hearing, the Veteran testified that he had substantial functional limitations with daily activities due to his orthopedic disabilities.  He also reported that his ability to play with his grandchildren was limited due to his disabilities.  A Veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).  

The Court has held that TDIU is an element of all appeals of an initial or increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  TDIU is granted where a Veteran's service connected disabilities are rated less than total, but they prevent him from obtaining or maintaining all gainful employment for which his education and occupational experience would otherwise qualify him.  38 C.F.R. § 4.16 (2011).  
Where a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) (2011) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the Veteran is entitled to a total rating for compensation purposes based on individual unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  In this case the Veteran has satisfied each of these requirements.  The Veteran reported during his July 2011 Travel Board hearing that he has been unemployed since May 2009, due to his service-connected orthopedic disabilities.  Furthermore, during VA outpatient treatment in February 2011, a VA provider indicated that he considered the Veteran to be unemployable based on a combination of his pain from his orthopedic disabilities, depression, and post-traumatic stress disorder symptoms.  However, the provider did not indicate that he had reviewed the Veteran's claims file prior to rendering his opinion, and he did not provide a rationale for his opinion.  Therefore, the Board finds that his opinion lacks probative value.

The Court has held that in the case of a claim for TDIU, the duty to assist requires that VA obtain an examination which includes an opinion on what effect the appellant's service-connected disability has on his ability to work.  Friscia v. Brown, 7 Vet. App. 294, 297 (1994).  The most recent examiner indicated that the Veteran was unemployed, but he did not provide an opinion as to whether the Veteran's orthopedic disabilities precluded gainful employment.  There is no other competent opinion otherwise of record.

The Veteran is hereby notified that it is his responsibility to report for the examinations and to cooperate in the development of the case and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. § 3.655 (2011).

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a VA examination to evaluate the current severity of his service-connected lumbar spine disability.  The claims folder should be made available to the examiner for review prior to the examination and the examiner should acknowledge such review in the examination report.
Any indicated studies, including X-ray studies should be performed.

In reporting the results of range of motion testing, the examiner should specifically identify the points, if any, at which pain begins.

The examiner should determine whether the low back disability is manifested by weakened movement, excess fatigability, incoordination, pain or flare-ups.  These determinations should be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, pain or flare ups.

The examiner should identify any nerves affected by the lumbar spine disability and severity of that disability.  The examiner should also indicate whether there is any form of ankylosis.  

The examiner should specifically identify the frequency and duration of any periods of bed rest prescribed by a physician.

The examiner should also provide an opinion as to whether it is at least as likely as not (i.e., probability of 50 percent),that this service connected disability together with his other service connected disabilities, preclude the Veteran from maintaining employment for which his education and occupational experience would otherwise qualify him.  A rationale should be given for this opinion.

2.  Afford the Veteran a VA examination to evaluate the current severity of his service-connected cervical spine disability.  The claims folder should be made available to the examiner for review prior to the examination and the examiner should acknowledge such review in the examination report.

Any indicated studies, including X-ray studies should be performed.

In reporting the results of range of motion testing, the examiner should specifically identify the points, if any, at which pain begins.

The examiner should determine whether the cervical spine disability is manifested by weakened movement, excess fatigability, incoordination, pain or flare-ups.  These determinations should be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, pain or flare ups.

The examiner should identify any nerves affected by the cervical spine disability and severity of that disability.  The examiner should also indicate whether there is any form of ankylosis.  

The examiner should specifically identify the frequency and duration of any periods of bed rest prescribed by a physician.

The examiner should also provide an opinion as to whether it is at least as likely as not (i.e., probability of 50 percent),that the cervical spine disability, together with his other service connected disabilities, preclude the Veteran from maintaining employment for which his education and occupational experience would otherwise qualify him.  A rationale should be given for this opinion.

3.  Afford the Veteran a VA examination to evaluate the current severity of his service-connected left shoulder disability.  The claims folder should be made available to the examiner for review prior to the examination and the examiner should acknowledge such review in the examination report.

Any indicated studies, including X-ray studies should be performed.

In reporting the results of range of motion testing, the examiner should specifically identify the points, if any, at which pain begins.

The examiner should determine whether the left shoulder disability is manifested by weakened movement, excess fatigability, incoordination, pain or flare-ups.  These determinations should be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, pain or flare ups.

The examiner should also note any deformity, nonunion, malunion or history of dislocation of the shoulder.

The examiner should also provide an opinion as to whether it is at least as likely as not (i.e., probability of 50 percent),that the left shoulder disability, together with his other service connected disabilities, preclude the Veteran from maintaining employment for which his education and occupational experience would otherwise qualify him.  A rationale should be given for this opinion.

4.  Afford the Veteran a VA examination to evaluate the current severity of his service-connected right shoulder disability.  The claims folder should be made available to the examiner for review prior to the examination and the examiner should acknowledge such review in the examination report.

Any indicated studies, including X-ray studies should be performed.

In reporting the results of range of motion testing, the examiner should specifically identify the points, if any, at which pain begins.

The examiner should determine whether the right shoulder disability is manifested by weakened movement, excess fatigability, incoordination, pain or flare-ups.  These determinations should be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, pain or flare ups.

The examiner should also note any deformity, nonunion, malunion or history of dislocation of the shoulder.

The examiner should also provide an opinion as to whether it is at least as likely as not (i.e., probability of 50 percent),that the right shoulder disability, together with his other service connected disabilities, preclude the Veteran from maintaining employment for which his education and occupational experience would otherwise qualify him.  A rationale should be given for this opinion.

5.  The agency of original jurisdiction (AOJ) should adjudicate the issue of entitlement to TDIU.  If the Veteran does not meet the percentage requirements for TDIU, extraschedular consideration should be accomplished in accordance with 38 C.F.R. § 4.16(b) (2011).

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).

_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

